DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/22/2022 has been entered. No claims has been cancelled. New claims 19 & 20 are added. Claims 13-15 were previously withdrawn.  Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s argument filed 03/22/2022 has been acknowledged but is not persuasive as argued below.
Regarding claim 1, applicant argues, schottky junction at interface of 315 & 115 &110 is located where contact 315 electrically connect the electrode 310 with source body zones 110, 115, which is not adjacent to drift region 121a. Therefore, Hirler fails to disclose,  “a diode junction of the schottky diode is formed adjacent to the drift region”. Examiner does not find this argument persuasive since interpreting  the term “adjacent” as  “not distant : NEARBY” (https://www.merriam-webster.com/dictionary/adjacent) or “near to or close to but not necessarily touching” (https://www.vocabulary.com/dictionary/adjacent ), portion of schottky junction  formed at the interface of 315  & 115, is nearby/near to (hence  adjacent) to drift region 121a.
Regarding claim 5, applicant argues, Hirler teaches that the “rectifying structure may be a pn junction with the first zone section 121a forming one side of the pn junction” therefore Hirler fails to teach, a Scottky diode “arranged on a same vertical level as an upper end of the source region”. Examiner does not find this argument as persuasive since portion of top end of the schottky junction formed at the interface of  315 & 110 is on a same vertical (emphasis added) level as an upper end of the source region 110 as seen in Hirler Fig. 1B. As further illustrated in Hirler  Fig. 1B below,  both top end of source region 110 and Scottky interface at 315 & 110 lie on the same vertical line A-B (emphasis added) and hence on a same vertical level. 

    PNG
    media_image1.png
    374
    534
    media_image1.png
    Greyscale
   
Regarding claim 8,  applicant argues, annotated region D3 is a row of transistor cells containing body and source zones but D3 is not clearly a diode cell. Examiner does not find this argument as persuasive since claim does not recite (emphasis added) the diode cell is formed without source and/or body implants; therefore claim does not preclude (emphasis added) defining a diode cell that includes source and body region and as seen in Hirler Fig. 1B above, transistor cell TC is arranged in a diode cell that includes body region 115 and source region 110 (diode cell of schottky diode formed at interface of 315 and body region 115 and source region 110 overlaps with TC). Examiner clarified the rejection reproduced below.
wherein the source region (110) and the body region (115) are arranged in an active cell of the semiconductor transistor device (transistor cell TC, [0034], Fig. 1B), wherein the diode junction of the Schottky diode is arranged in a diode cell (diode cell comprising  Schottky junctions formed at interface of 315 & 110/115) of the semiconductor transistor device, and wherein the active cell and the diode cell lie one aside the other in a first lateral direction (as seen in Fig. 1B above, active cell  TC and the schottky diode formed on the right side of TC, lie one aside the other in lateral direction). Examiner further argues “a diode cell” of region D3 (as annotated in previous office action) would have been defined by ordinary artisan as “a diode cell” comprising numerous “sub-cells” each comprising 315 & 110 & 115. So applicant’s related argument that Hirler’s diode cell covering region D3  comprising numerous diode cell can’t be defined as “diode cell” is not persuasive. 
Regarding claim 9, applicant argues with similar argument like  claim 8 above . Examiner argues, same argument for claim 8 above applies to claim 9 since claim does not preclude schottky diode that includes body and source region, therefore, Hirler’s asserted schottky diode formed at 315, 110 & 115 would have read on the claim 9 . Claim 9 is rejectable at least by virtue of its dependency on claim 8.
Regarding claim 10, applicant provides the same argument as claim 8 and examiner argues, same argument for claim 8  above applies to claim 10. Claim 10 is at least rejectable by virtue of its dependency on rejected claim 8 as argued. Examiner further argues “a diode cell” of region D3 (as annotated in previous office action) would have been defined by ordinary artisan as “a diode cell” comprising numerous “sub-cells” each comprising 315 & 110 & 115. So applicant’s related argument is not persuasive.
Regarding claim 11, applicant appears to argue, whole distance can’t be 160 & 150 and also between neighboring 160. Examiner does not find this argument as persuasive and argues, rejection did not assert  two different definitions of “a whole distance” rather a single definition of “a whole distance”. As asserted in claim 11 rejection, “a whole distance” is clearly defined as “a whole distance between 160 & 150” which (i.e. a whole distance between 160 & 150) is indeed between two neighboring field electrode region 160 as seen in Hirler Fig. 1B.The associated rejection further clarified and is reproduced below.
 wherein the diode junction of the Schottky diode extends in the first lateral direction over a whole distance  (a whole distance between 160 and 150) between two neighboring ones of the field electrode regions (whole distance between 160 & 150 is between two neighboring ones of the field electrode regions 160), wherein the field electrode regions (160) are respectively formed as a vertical needle in a vertical needle trench (see para [0035]), wherein the vertical needles are arranged consecutively in the first lateral direction and also in a second lateral direction (see Fig. 1C) and wherein a width of the diode cell  taken in the second lateral direction (D2, see Fig. 1C below) is not more than four times a distance taken in the second lateral direction between two neighboring vertical needles (D1, as seen Fig. 1C below).
Regarding claim 12, applicant provides the same argument as claim 8 and examiner argues, same argument for claim 8  above applies to claim 12. Claim 12 is at least rejectable by virtue of its dependency on rejected claim 8 as argued. However, upon further consideration, claim 12 is indicated as allowable in current office action if rewritten in independent form. Claim 18 have the similar subject matter of claim 12 and hence also indicated allowable for the same reason claim 12 indicated as allowable (see “allowable subject matter” section below).
Based on arguments above, examiner argues, rejection is still proper and thus made final. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 16-17, 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hirler et al. (US 2017/0309713 A1).

Regarding claim 1, Hirler discloses,



    PNG
    media_image2.png
    552
    787
    media_image2.png
    Greyscale

 A semiconductor transistor device (Fig. 1B above), comprising:
a source region (110, [0041]);
a drain region (120, [0032]);
a body region (115, [0041]);
a drift region (121) comprising a drift zone (121a, [0032]) vertically between the body region and the drain region; 
a gate region (150, [0046]) laterally aside the body region and configured to form a vertical channel in the body region ([00047]); 
and a Schottky diode (formed at interface of metal contact 315 & 115/110) electrically connected in parallel to a body diode (formed at interface of 115 and 121a) formed between the body region and the drift region, wherein a diode junction of the Schottky diode is formed adjacent to the drift region and is arranged vertically above a lower end of the body region (Schottky junction at interface of 315 & 115/110 is above the lower surface of 115 as seen).

Regarding claim 2, Hirler discloses the semiconductor transistor device of claim 1 and further disclose, wherein the diode junction of the Schottky diode is formed at an upper surface (101, [0030]) of the drift region, the upper surface lying in a horizontal plane.

Regarding claim 4, Hirler discloses the semiconductor transistor device of claim 1 and further disclose, wherein the diode junction of the Schottky diode (portion of the Schottky diode formed with side of 315 & 110) is arranged vertically above an upper end of the body region (as shown).

Regarding claim 5, Hirler discloses the semiconductor transistor device of claim 4 and further disclose, wherein the diode junction of the Schottky diode is arranged on a same vertical level as an upper end of the source region (as seen).

Regarding claim 6, Hirler discloses the semiconductor transistor device of claim 1 and further disclose, further comprising field electrode regions (165 & 161, [0035]) which respectively extend vertically into the drift region and are arranged consecutively in a first lateral direction (horizontal direction of Fig. 1B), and wherein the diode junction of the1012-2712 / 2019P50304US 15 Schottky diode extends in the first lateral direction over a whole distance (a whole distance between 160 and 150) between two neighboring ones of the field electrode regions (the whole distance is between two neighboring ones of the field electrode regions 160).

Regarding claim 7, Hirler discloses the semiconductor transistor device of claim 6 and further disclose, wherein the field electrode regions (161 & 165) are respectively formed as a vertical needle in a vertical needle trench (see para [0035]), and wherein the vertical needles are arranged consecutively in the first lateral direction and also in a second lateral direction (as seen in Fig. 1C).

Regarding claim 8, Hirler discloses the semiconductor transistor device of claim 1 and further disclose, wherein the source region (110) and the body region (115) are arranged in an active cell of the semiconductor transistor device (transistor cell TC, [0034], Fig. 1B), wherein the diode junction of the Schottky diode is arranged in a diode cell (diode cell of width D3 comprising  Schottky junctions formed at interface of 315 & 110/115) of the semiconductor transistor device, and wherein the active cell and the diode cell lie one aside the other in a first lateral direction (as seen in Fig. 1B active cell  TC and the schottky diode formed on the right side of TC lie one aside the other in lateral direction).

Regarding claim 9, Hirler discloses the semiconductor transistor device of claim 8 and further disclose, wherein the diode cell is devoid of implantations which are implanted into the source region and the body region (315 of the Schottky diode in the diode cell may be made of metal which is devoid of the implantations of 110 & 115, para [0057]).

Regarding claim 10, Hirler discloses the semiconductor transistor device of claim 8 and further disclose, wherein a first width of the diode cell taken in the first lateral direction (considering diode junctions formed in region  D3 forming a diode cell as marked in Fig. 1B below, first width as the width of  D3) is at least twice a width of the active cell (width of TC, Fig. 1B below) taken in the first lateral direction.

    PNG
    media_image3.png
    259
    657
    media_image3.png
    Greyscale

Regarding claim 11, Hirler discloses the semiconductor transistor device of claim 8 and further disclose, further comprising field electrode regions (160 including 165 & 161) which respectively extend vertically into the drift region and are arranged consecutively in a first lateral direction (165 & 161 arranged laterally),
wherein the diode junction of the Schottky diode extends in the first lateral direction over a whole distance  (a whole distance between 160 and 150) between two neighboring ones of the field electrode regions (whole distance between 160 & 150 is between two neighboring ones of the field electrode regions 160), wherein the field electrode regions (160) are respectively formed as a vertical needle in a vertical needle trench (see para [0035]), wherein the vertical needles are arranged consecutively in the first lateral direction and also in a second lateral direction (see Fig. 1C) and wherein a width of the diode cell  taken in the second lateral direction (D2, see Fig. 1C below) is not more than four times a distance taken in the second lateral direction between two neighboring vertical needles (D1, as seen Fig. 1C below).

    PNG
    media_image4.png
    486
    796
    media_image4.png
    Greyscale

Regarding claim 16, Hirler discloses,



    PNG
    media_image5.png
    484
    697
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    475
    721
    media_image6.png
    Greyscale

 A semiconductor transistor device (Figs. 1B, 1C), comprising: 
a source region (110); 
a drain region (120); 
a body region (115);
1012-2712 / 2019P50304US17a drift region (121) comprising a drift zone (121a) vertically between the body region and the drain region; 
a gate region (150) laterally aside the body region and configured to form a vertical channel in the body region ([00047];
a Schottky diode (formed at interface of 310 & 115/110) electrically connected in parallel to a body diode (formed at interface of 115 & 121a) formed between the body region and the drift region, a diode junction (junction of the Schottky diode)  of the Schottkv diode being formed adjacent to the drift region (121a) and is arranged vertically above a lower end of the body region (Schottky junction at interface of 315 & 115/110 is above the lower surface of 115 as seen).
and field electrode regions (160 including 165, 161) which respectively extend vertically into the drift region and are arranged consecutively in a first lateral direction (165 & 161 arranged laterally in direction X),
wherein the diode junction of the Schottkv diode extends in the first lateral direction over a whole distance (a whole distance between 160 and 150) between two neighboring ones of the field electrode regions (the whole distance is between two neighboring ones of the field electrode regions 160).
Wherein the field electrode regions are respectively formed as a vertical needle (see para [0035]) in a vertical needle trench (trench of 160) and wherein the vertical needles are arranged consecutively in the first lateral direction and also in a second lateral direction (as seen in Fig. 1C 161, 165 arranged laterally in direction X and Y).  
	
Regarding claim 17, Hirler discloses the semiconductor transistor device of claim 16 and further disclose, wherein the diode junction of the Schottky diode is arranged in a diode cell (diode cell of the Schottky diode junction) of the semiconductor transistor device, and wherein a width of the diode cell taken in the second lateral direction (D2, see Fig. 1C below) is not more than four times a distance taken in the second lateral direction between two neighboring vertical needles (D1, as seen Fig. 1C below).

    PNG
    media_image4.png
    486
    796
    media_image4.png
    Greyscale


Regarding claim 19, Hirler discloses the semiconductor transistor device of claim 16 and further discloses, wherein the source region (110) and the body region (115) are arranged in an active cell of the semiconductor transistor device (transistor cell TC, [0034], Fig. 1B), wherein the diode junction of the Schottky diode is arranged in a diode cell (diode cell of width D3 comprising  Schottky junctions formed at interface of 315 & 110/115) of the semiconductor transistor device, and wherein the active cell and the diode cell lie one aside the other in a first lateral direction (as seen in Fig. 1B active cell  TC and the schottky diode formed on the right side of TC lie one aside the other in lateral direction).
Regarding claim 20, Hirler discloses the semiconductor transistor device of claim 19 and further discloses, wherein the diode cell is devoid of implantations which are implanted into the source region and the body region (315 of the Schottky diode in the diode cell may be made of metal which is devoid of the implantations of 110 & 115, para [0057]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 2017/0309713 A1).

Regarding claim 3, Hirler discloses the semiconductor transistor device of claim 1 but does not explicitly disclose, wherein the diode junction of the Schottky diode has an area of at least 0.01 um2 and not more than 100 um2.
But Hirler additionally discloses, the smaller the portion of the cross-sectional area of the field electrode structure 160 is with respect to the total cross-sectional area of the transistor cell TC, the smaller is the output capacitance QOSS (para [0060]) and the cross-sectional area of the filed electrode structure may be 0.2 um2. (Para [0058]).
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the cross-sectional area of the field electrode structure 160 such that the area of the Schottky diode junction also correspondingly varies such that the diode junction of the Schottky diode has an area of at least 0.01 um2 and not more than 100 um2,with routine experiment and optimization since the cross-sectional area of the filed electrode structure 160 is important in order to have a desired output capacitance QOSS, as taught by Hirler above.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Allowable Subject Matter
Claim 12 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claims 12 & 18, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein an area of the diode junction of the Schottky diode has a share of at least 10 % at an area of the diode cell (claims 12 & 18)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813        
                                                                                                                                                                                                      /SHAHED AHMED/Primary Examiner, Art Unit 2813